 

Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”), made between Neoleukin
Therapeutics, Inc. a Delaware corporation (the “Company”), and Robert Ho
(“Executive” and, collectively with the Company, the “Parties”), is entered into
as of March 16, 2020, to be effective as of the Effective Date (as defined
below).  

Whereas, the Company desires for Executive to provide services to the Company
and wishes to provide Executive with certain compensation and benefits in return
for such employment services; and

Whereas, Executive wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation and benefits.

Now, Therefore, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1.Employment by the Company.

1.1Employment. This Agreement shall govern the terms of Executive’s employment
with the Company, effective as of the commencement of Executive’s employment
with the Company (the “Effective Date”).

1.2Position. Executive shall serve as the Company’s Chief Financial
Officer.  During the term of Executive’s employment with the Company, Executive
will devote Executive’s best efforts and substantially all of Executive’s
business time and attention to the business of the Company.  

1.2Duties and Location. Executive shall perform such duties as are typically
performed by a Chief Financial Officer. Executive will report to the Company’s
Chief Executive Officer. Executive’s primary office location shall be the
Company’s office located in Seattle, Washington.

1.3Policies and Procedures. The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

2.Compensation.

2.1Salary. For services to be rendered hereunder, Executive shall receive a base
salary at the rate of Three Hundred and Fifty Thousand U.S. Dollars ($350,000)
per year (such base salary, as may be increased (but decreased) from time to
time, the “Base Salary”), subject to standard payroll deductions and
withholdings and payable in accordance with the Company’s regular payroll
schedule.  

1.

 

--------------------------------------------------------------------------------

 

2.2Bonus. Executive will be eligible for an annual discretionary bonus of up to
40% of Executive’s Base Salary (the “Annual Bonus”). Whether Executive receives
an Annual Bonus for any given year, and the amount of any such Annual Bonus,
will be determined by the Company’s Board of Directors (the “Board”) or the
compensation committee thereof in its sole discretion based upon the Company’s
and Executive’s achievement of objectives and milestones to be determined on an
annual basis by the Board or the compensation committee thereof. Annual Bonuses
are typically paid no later than March 15th of the year following the applicable
bonus year. Executive will not be eligible for, and will not earn, any Annual
Bonus (including a prorated bonus) if Executive’s employment terminates for any
reason before any Annual Bonus is paid.

3.Standard Company Benefits. Executive shall be entitled to participate in all
employee benefit programs for which Executive is eligible under the terms and
conditions of the benefit plans that may be in effect from time to time and
provided by the Company to its employees.  

4.Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.

5.Equity. On or as soon as practicable following the Effective Date, as an
inducement to enter into this Agreement, the Company will grant Executive an
option (the “Stock Option”) to purchase 200,000 shares of the Company’s common
stock with a per-share exercise price equal to the fair market value of a share
of the Company’s common stock on the date of grant, as determined by the Board
or the compensation committee thereof. 1/4th of the shares underlying the Stock
Option will vest and become exercisable on the one-year anniversary of the grant
date, and 1/48th of the shares underlying the Stock Option will vest and become
exercisable on a monthly basis thereafter, such that 100% of the shares
underlying the Stock Option shall be vested and exercisable as of the four-year
anniversary of the grant date, in each case so long as Executive remains
employed by the Company through each applicable vesting date.  The Stock Option
will be subject to terms and conditions consistent with those provided in the
Company’s 2014 Equity Incentive Plan, and will be governed in all respects by
the terms of the stock option agreement to be entered into between Executive and
the Company. Further details regarding the Stock Option will be provided to
Executive upon approval of such grant by the Board.

In addition, on or as soon as practicable following the Effective Date, as an
inducement to enter into this Agreement, the Company will grant Executive a
restricted stock unit (the “RSU”) representing the opportunity to receive an
aggregate of 75,000 shares of the Company’s common stock.  The shares underlying
the RSU will vest in three equal annual installments on each of the first,
second and third anniversaries of the grant date, in each case so long as
Executive remains employed by the Company through the applicable vesting
date.  The RSU will be subject to terms and conditions consistent with those
provided in the Company’s 2014 Equity Incentive Plan, and will be governed in
all respects by the terms of the restricted stock unit agreement to be entered
into between Executive and the Company.  Further details regarding the RSU will
be provided to Executive upon approval of such grant by the Board.

2.

 

--------------------------------------------------------------------------------

 

6.Termination of Employment; Severance.

6.1At-Will Employment. Executive’s employment relationship is at-will. Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause or advance notice. In the event Executive’s employment
relationship is terminated for any reason, Executive shall be entitled to
receive Executive’s earned but unpaid Base Salary, unreimbursed business
expenses properly incurred by Executive pursuant to Section 4 and any other
compensation or benefit earned by or owed to (but not yet paid to) Executive
through and including the date of termination, payable in a lump sum on the next
regularly scheduled payroll date following the date on which Executive's
employment terminated, or at such other date as shall be specified under the
terms of the employee benefit plan pursuant to which such compensation or
benefit is payable.

6.2Severance Benefits for Termination Without Cause or Resignation with Good
Reason Unrelated to a Change of Control. In the event Executive’s employment
with the Company is terminated by the Company without Cause or Executive resigns
for Good Reason prior to a Change of Control (as defined below) or more than
twelve (12) months following a Change of Control, provided that Executive
remains in compliance with the terms of this Agreement and the Confidentiality
Agreement (as defined below) and subject to Section 7 below, the Company shall
provide Executive with the following severance benefits:

(i)The Company shall pay Executive, as severance, the equivalent of nine (9)
months of Executive’s Base Salary in effect as of the date of Executive’s
employment termination.  This severance will be paid in the form of salary
continuation, payable on the Company’s regular payroll dates, subject to
standard payroll deductions and withholdings, starting on the 60th day after
Executive’s termination date, with the first payment to include those payments
that would have occurred earlier but for the 60-day delay.

(ii)Provided that Executive is then eligible for and timely elects continued
coverage under COBRA, the Company shall pay Executive’s COBRA premiums to
continue Executive’s coverage (including coverage for eligible dependents, if
applicable) through the period starting on Executive’s termination date and
ending on the earliest to occur of: (a) nine (9) months following Executive’s
termination date; (b) the date Executive becomes eligible for group health
insurance coverage through a new employer; or (c) the date Executive ceases to
be eligible for COBRA continuation coverage for any reason, including plan
termination. In the event Executive becomes covered under another employer's
group health plan or otherwise ceases to be eligible for COBRA during this time
period, Executive must immediately notify the Company of such event.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA premiums without a substantial risk of
violating applicable law, the Company instead shall pay to Executive, on the
first day of each calendar month, a fully taxable cash payment equal to the
applicable COBRA premiums for that month, subject to applicable tax
withholdings, for the remainder of the COBRA premium period.  Executive may, but
is not obligated to, use such payments toward the cost of COBRA premiums.

3.

 

--------------------------------------------------------------------------------

 

6.3Severance Benefits for Termination Without Cause or Resignation with Good
Reason Related to a Change of Control. In the event Executive’s employment with
the Company is terminated by the Company without Cause or Executive resigns for
Good Reason during the twelve (12) month period immediately following a Change
of Control, and provided that Executive remains in compliance with the terms of
this Agreement and the Confidentiality Agreement and subject to Section 7 below,
the Company shall provide Executive with the following severance benefits:

(i)The Company shall pay Executive, as severance, the equivalent of twelve (12)
months of Executive’s base salary in effect as of the date of Executive’s
employment termination.  This severance will be paid in the form of salary
continuation, payable on the Company’s regular payroll dates, subject to
standard payroll deductions and withholdings, starting on the 60th day after
Executive’s termination date, with the first payment to include those payments
that would have occurred earlier but for the 60-day delay.

(ii)Provided that Executive is then eligible for and timely elects continued
coverage under COBRA, the Company shall pay Executive’s COBRA premiums to
continue Executive’s coverage (including coverage for eligible dependents, if
applicable) through the period starting on Executive’s termination date and
ending on the earliest to occur of: (a) twelve (12) months following Executive’s
termination date; (b) the date Executive becomes eligible for group health
insurance coverage through a new employer; or (c) the date Executive ceases to
be eligible for COBRA continuation coverage for any reason, including plan
termination. In the event Executive becomes covered under another employer's
group health plan or otherwise ceases to be eligible for COBRA during this time
period, Executive must immediately notify the Company of such event.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA premiums without a substantial risk of
violating applicable law, the Company instead shall pay to Executive, on the
first day of each calendar month, a fully taxable cash payment equal to the
applicable COBRA premiums for that month, subject to applicable tax
withholdings, for the remainder of the COBRA premium period.  Executive may, but
is not obligated to, use such payments toward the cost of COBRA premiums.  

(iii)The Company shall pay Executive an amount equal to Executive’s target
annual bonus, payable in a lump sum, less deductions and withholdings, at the
same time as the first severance payment described in Section 6.3(i) above.  For
the avoidance of doubt, the amount payable pursuant to this Section 6.3(iii)
shall not be subject to proration based on the portion of the year elapsed as of
the date of termination.

(iv)The vesting of all unvested equity-based incentive compensation awards then
held by Executive shall be accelerated such that 100% of the shares underlying
such awards shall be deemed immediately vested and exercisable; provided that,
in the case of any unvested equity-based incentive compensation awards that are
subject to performance-based vesting terms as of the date of such termination,
the treatment of such performance-based vesting conditions shall be governed by
the applicable equity plan and award agreement.

4.

 

--------------------------------------------------------------------------------

 

6.4Termination for Cause; Resignation Without Good Reason; Death or
Disability.  

(i)If Executive resigns without Good Reason or the Company terminates
Executive’s employment for Cause, Executive shall not be entitled to receive any
payments or benefits under this Agreement, other than as set forth in Section
6.1.  In addition, Executive shall resign from all positions and terminate any
relationships as an employee, advisor, officer or director with the Company and
any of its affiliates, each effective on the date of termination.

(ii)Executive's employment shall terminate automatically upon the death or Total
Disability of Executive. “Total Disability” shall mean Executive's inability,
with reasonable accommodation, to perform the duties of his position for a
period or periods aggregating ninety (90) calendar days in any period of one
hundred eighty days (180) consecutive days as a result of physical or mental
illness, loss of legal capacity or any other cause beyond Executive's control.
Executive and the Company hereby acknowledge that Executive’s ability to perform
the duties specified in Section 1 is the essence of this Agreement.  Termination
hereunder shall be deemed to be effective (a) at the end of the calendar month
in which Executive's death occurs or (b) immediately upon a determination by the
Board or the compensation committee thereof of Executive’s Total Disability.  In
the case of termination of employment under this Section 6.4(ii), Executive
shall not be entitled to receive any payments or benefits under this Agreement,
other than as set forth in Section 6.1.

7.Conditions to Receipt of Severance Benefits.  The receipt of the severance
benefits set forth in Section 6.2 and Section 6.3 above shall be subject to
Executive signing and not revoking a separation agreement and release of claims
in a form reasonably satisfactory to the Company (the “Separation Agreement”) no
later than 60 days following the date of termination.  No severance benefits
will be paid or provided unless and until the Separation Agreement becomes
effective and non-revocable.  Executive shall also resign from all positions and
terminate any relationships as an employee, advisor, officer or director with
the Company and any of its affiliates, each effective on the date of
termination.

5.

 

--------------------------------------------------------------------------------

 

8.Section 409A.   It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code” and “Section 409A”) provided under Treasury
Regulations 1.409A‑1(b)(4), 1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A.  All payments and benefits that are payable upon a termination of
employment hereunder shall be paid or provided only upon Executive’s “separation
from service” from the Company (within the meaning of Section 409A). For
purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulation Section 1.409A‑2(b)(2)(iii)), Executive’s right to receive
any installment payments under this Agreement (whether severance payments,
reimbursements or otherwise) shall be treated as a right to receive a series of
separate payments and, accordingly, each installment payment hereunder shall at
all times be considered a separate and distinct payment. Notwithstanding any
provision to the contrary in this Agreement, if Executive is deemed by the
Company at the time of Executive’s termination to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i), and if any of the payments upon
termination set forth herein and/or under any other agreement with the Company
are deemed to be “deferred compensation”, then to the extent delayed
commencement of any portion of such payments is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided to Executive
prior to the earliest of (i) the expiration of the six-month period measured
from the date of Executive’s termination with the Company, (ii) the date of
Executive’s death or (iii) such earlier date as permitted under Section 409A
without the imposition of adverse taxation. Upon the first business day
following the expiration of such applicable Section 409A(a)(2)(B)(i) period, all
payments deferred pursuant to this Paragraph shall be paid in a lump sum to
Executive, and any remaining payments due shall be paid as otherwise provided
herein or in the applicable agreement. No interest shall be due on any amounts
so deferred.

9.Section 280G.  In the event that the severance and other benefits provided for
in this Agreement or otherwise payable to Executive (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section 9, would be subject to the excise tax imposed by Section 4999 of the
Code, then, Executive’s severance and other benefits under this Agreement shall
be payable either (i) in full, or (ii) as to such lesser amount which would
result in no portion of such severance and other benefits being subject to the
excise tax under Section 4999 of the Code, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999 of the Code, results in the receipt by
Employee on an after-tax basis of the greatest amount of severance benefits
under this Agreement, notwithstanding  that all or some portion of such
severance benefits may be taxable under Section 4999 of the Code.   Any
reduction shall be made in the following manner:  first a pro rata reduction of
(i) cash payments subject to Section 409A as deferred compensation and (ii) cash
payments not subject to Section 409A, and second a pro rata cancellation of (i)
equity-based compensation subject to Section 409A as deferred compensation and
(ii) equity-based compensation not subject to Section 409A.  Reduction in either
cash payments or equity compensation benefits shall be made prorata between and
among benefits which

6.

 

--------------------------------------------------------------------------------

 

are subject to Section 409A and benefits which are exempt from
Section 409A.  Unless the Company and Employee otherwise agree in writing, any
determination required under this Section 9 shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Employee and the Company for
all purposes.  For purposes of making the calculations required by this Section
9, the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
and Employee shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section 9.  The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 9.

10.Definitions.  

10.1Cause. For purposes of this Agreement, “Cause” for termination will
mean:  (a) a material breach of any of Executive’s obligations or duties
pursuant to this Agreement or the Confidentiality Agreement, which remains
uncured seven days after Executive becomes aware of the breach by formal written
notification by the Company; (b) gross negligence or willful misconduct in the
course of employment; (c) any action or activity that is contrary to applicable
insider trading rules or any other applicable securities rules or legislation;
or (d) a material act or omission involving substantial dishonesty or fraud that
harms or would reasonably be expected to harm the Company.

10.2Good Reason.  For purposes of this Agreement, Executive shall have “Good
Reason” for resignation from employment with the Company if any of the following
actions are taken by the Company without Executive’s prior written
consent:  (a) any material and adverse change to Executive’s position,
authority, responsibilities, or job location in effect under this Agreement; (b)
any material reduction in base salary or bonus opportunity as provided under
this Agreement; (c) an assignment to Executive of any duties materially
inconsistent with Executive’s status as Chief Financial Officer; or (d) any
failure to secure the agreement of any successor entity to fully assume the
Company’s obligations under this Agreement.  In order to resign for Good Reason,
Executive must provide written notice to the Board within 60 days after the
first occurrence of the event giving rise to Good Reason setting forth the basis
for Executive’s resignation, allow the Company at least 30 days from receipt of
such written notice to cure such event, and if such event is not reasonably
cured within such period, Executive must resign from all positions Executive
then holds with the Company not later than 90 days after the expiration of the
cure period.

7.

 

--------------------------------------------------------------------------------

 

10.3Change of Control.  For purposes of this Agreement, “Change of Control”
means the occurrence of one or more of the following: (a) a merger, a
consolidation, a reorganization or an arrangement that results in a transfer of
more than fifty percent (50%) of the total voting power of the Company’s
outstanding securities to a person or a group of persons different from a person
or a group of persons holding those securities immediately prior to such
transaction (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company); (b) a
direct or indirect sale or other transfer of beneficial ownership of securities
of the Company possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities to a person or a group of
persons different from a person or a group of persons holding those securities
immediately prior to such transaction (other than the Company or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company); (c) a direct or indirect sale or other transfer of the right
to appoint more than fifty percent (50%) of the directors of the Board or
otherwise directly or indirectly control the management, affairs and business of
the Company to a person or a group of persons different from a person or a group
of persons holding this right immediately prior to such transaction (other than
the Company or a person that directly or indirectly controls, is controlled by,
or is under common control with, the Company); (d) a direct or indirect sale or
other transfer of all or substantially all of the assets of the Company to a
person or a group of persons different from a person or a group of persons
holding those assets immediately prior to such transaction (other than the
Company or a person that directly or indirectly controls, is controlled by, or
is under common control with, the Company); or (e) a complete liquidation,
dissolution or winding-up of the Company; provided, however, that a Change in
Control will not be deemed to have occurred if such Change in Control results
solely from the issuance, in connection with a bona fide financing or series of
financings by the Company, of voting securities of the Company or any rights to
acquire voting securities of the Company which are convertible into voting
securities.

11.Proprietary Information Obligations. As a condition of employment, Executive
shall execute and abide by the Company’s standard form of Employee Invention
Assignment, Confidentiality and Non-Competition Agreement (the “Confidentiality
Agreement”).

12.Outside Activities During Employment.

12.1Non-Company Business.  Except with the prior written consent of the Board,
Executive will not during the term of Executive’s employment with the Company
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor.  Executive may engage
in civic and not-for-profit activities so long as such activities do not
materially interfere with the performance of Executive’s duties hereunder.  

12.2No Adverse Interests.  Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise.

8.

 

--------------------------------------------------------------------------------

 

13.Dispute Resolution.  To ensure the timely and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or interpretation of this Agreement,
Executive’s employment, or the termination of Executive’s employment, including
but not limited to statutory claims, shall be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in Seattle, Washington conducted by JAMS, Inc. (“JAMS”) under the
then applicable JAMS rules or by another arbitration company if mutually agreed
upon by Executive and Board. By agreeing to this arbitration procedure, both
Executive and the Company waive the right to resolve any such dispute through a
trial by jury or judge or administrative proceeding.  The Company acknowledges
that Executive will have the right to be represented by legal counsel at any
arbitration proceeding.  The arbitrator shall:  (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written arbitration
decision, to include the arbitrator’s essential findings and conclusions and a
statement of the award.  The arbitrator shall be authorized to award any or all
remedies that Executive or the Company would be entitled to seek in a court of
law.  The Company shall pay all JAMS’ arbitration fees in excess of the amount
of court fees that would be required of Executive if the dispute were decided in
a court of law.  Nothing in this Agreement is intended to prevent either
Executive or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.  Any awards or
orders in such arbitrations may be entered and enforced as judgments in the
federal and state courts of any competent jurisdiction.

14.General Provisions.

14.1Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

14.2Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

14.3Waiver.  Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

9.

 

--------------------------------------------------------------------------------

 

14.4Complete Agreement.  This Agreement, together with the Confidentiality
Agreement, constitutes the entire agreement between Executive and the Company
with regard to this subject matter and is the complete, final, and exclusive
embodiment of the Parties’ agreement with regard to this subject matter.  This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations.  It is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in a writing
signed by a duly authorized officer of the Company.

14.5Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

14.6Headings.  The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

14.7Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

14.8Tax Withholding and Indemnification.All payments and awards contemplated or
made pursuant to this Agreement will be subject to withholdings of applicable
taxes in compliance with all relevant laws and regulations of all appropriate
government authorities.  Executive acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this
Agreement.  Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

14.9Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
Washington.

[Remainder of Page Intentionally Left Blank]

 

 

10.

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have executed this Agreement on the day and year
first written above.

 

Neoleukin Therapeutics, Inc.

By:

 

/s/ Jonathan Drachman

Title:

 

Chief Executive Officer

 

 

 

Robert Ho

 

 

 

/s/ Robert Ho

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Robert Ho Employment Agreement]

 